DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 04/27/2022. In the current amendments, claims 3 and 13 are cancelled, and claims 1, 11, and 18 are amended. Claims 1-2, 4-12, and 14-20 are pending and have been examined. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Each of claims 1, 11, and 18 recites the limitation, “the two images having no metadata of an actual timeline embedded with a social media post”; however, the Specification does not provide proper antecedent basis for this limitation.



Claim Interpretation
Claims 11-12 and 14-17 recite “computer readable storage medium”. Specification [0063] provides that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (emphasis added). Therefore, for examination purposes, “computer readable storage medium” in claims 11-12 and 14-17 has been interpreted as “non-transitory computer readable storage medium”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2173.05(i) provides the following, “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims...The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
Each of claims 1, 11, and 18 recites the limitation, “the two images having no metadata of an actual timeline embedded with a social media post” (emphasis added). This is a negative limitation that lacks written description in the Specification. In particular, Specification [0017]: “predicting a corrected timeline of a post in social media, blog, etc. which has no explicit information of its actual timeline embedded with the social media post using image analytics and contextual metadata” only describes that the post “has no explicit information” of a timeline, but does not provide written description that the images have “no metadata” of a timeline. Moreover, the Specification does not specify a relationship between “explicit information” and “metadata” as the Specification only mentions “explicit information” once in Specification [0017] without further explaining what would be considered “explicit information.” Therefore, the limitation “the two images having no metadata of an actual timeline embedded with a social media post” lacks written description in the Specification.
Each dependent claim is rejected based on the same rationale as the claim from which it depends.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detecting an anomaly, with respect to time, of content between at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent, the two images having no metadata of an actual timeline embedded with a social media post;  
analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly; and 
predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass detecting an anomaly, with respect to time, of content between at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent, the two images having no metadata of an actual timeline embedded with a social media post (corresponds to observation and evaluation as humans can be presented images that have been posted on a social media timeline and observe the content of two images and evaluate anomalies, with respect to time, of content between at least two images based on the images having temporal aspects that are logically incongruent, wherein the images have no metadata of an actual timeline embedded with a social media post); analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly (corresponds to evaluation as humans can evaluate contextual data and image data including the content associated with the images that cause the anomaly); and predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the at least two images comprise images from non-real time posts.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass wherein the two images are from non-real time posts (corresponds to observation and evaluation as humans can observe the content of two images from non-real time posts and evaluate if there is an anomaly in the at least two images).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the anomaly is based on an indication that the at least two images are out of temporal order. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass detecting the anomaly wherein the anomaly is based on an indication that the at least two images are out of temporal order (corresponds to observation and evaluation as humans can observe the content of two images and evaluate if the images are out of temporal order).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising re-ordering the at least two images in the social media timeline to synchronize an actual time for the at least two images in the social media timeline. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass re-ordering images in a timeline to synchronize an actual time for the images (corresponds to observation and evaluation as humans can observe and evaluate the two images and re-order the images for the purpose of synchronization with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the anomaly is based on an indication that the at least two images are taken at a different time. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass detecting the anomaly wherein the anomaly is based on an indication that the at least two images are taken at a different time (corresponds to observation and evaluation as humans can observe the content of two images and evaluate if there is an anomaly wherein the anomaly is based on an indication that the at least two images are taken at a different time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the actual time predicted includes a period of time and a specific time. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass predicting an actual time of the at least two images wherein the actual time predicted includes a period of time and a specific time (corresponds to evaluation as humans can evaluate and predict an actual time of the images wherein the actual time predicted includes a period of time and a specific time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein a type of the contextual data is selected from a group consisting of: an e-mail, a prior posted image, a prior caption, a user comment; another user comment; calendar data; a financial transaction history; a travel history; Global Positioning System (GPS) of a smart phone; an internet Protocol (1P) address; and a prior textual post, and wherein a type of the image data is selected from a group consisting of: facial recognition; object recognition; and background image data recognition. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass further describing the type of contextual data and the type of image data in the mental steps in claim 1, including analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly (corresponds to evaluation as humans can evaluate contextual data and image data including the content associated with the images that cause the anomaly); and predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data). Merely describing the type of contextual data and image data does not change the analysis that the underlying functions of the claim, as discussed above, are mental steps.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the predicting predicts the actual time of an event based on both of the image data and the contextual data.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass wherein the predicting predicts the actual time of an event based on both of the image data and the contextual data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations in claim 1, as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. See rejection to claim 1 for more information.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the claim recites that the method of claim 1 is “embodied in a cloud-computing environment.” This recitation amounts to merely indicating a field of use or technological environment (for example, the cloud-computing environment) in which to apply a judicial exception, which cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the claim recites that the method of claim 1 is “embodied in a cloud-computing environment.” This recitation amounts to merely indicating a field of use or technological environment (for example, the cloud-computing environment) in which to apply a judicial exception, which does not amount to significantly more than the exception itself. See MPEP 2106.05(h). The claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detecting an anomaly, with respect to time, of content between at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent, the two images having no metadata of an actual timeline embedded with a social media post;
analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly; and
predicting an actual time of the at least two images in the social media time line based on the analyzed at least one of contextual data and image data
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass detecting an anomaly, with respect to time, of content between at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent, the two images having no metadata of an actual timeline embedded with a social media post (corresponds to observation and evaluation as humans can be presented images that have been posted on a social media timeline and observe the content of two images and evaluate anomalies, with respect to time, of content between at least two images based on the images having temporal aspects that are logically incongruent, wherein the images have no metadata of an actual timeline embedded with a social media post); analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly (corresponds to evaluation as humans can evaluate contextual data and image data associated with the images that cause the anomaly); and predicting an actual time of the at least two images in the social media time line based on the analyzed at least one of contextual data and image data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the at least two images comprise images from non-real time posts
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass detecting an detecting an anomaly of content between at least two images wherein the at least two images comprise images from non-real time posts (corresponds to observation and evaluation as humans can observe the content of two images from non-real time posts and evaluate if there is an anomaly).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the anomaly is based on an indication that the at least two images are out of temporal order
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass detecting the anomaly wherein the anomaly is based on an indication that the at least two images are out of temporal order (corresponds to observation and evaluation as humans can observe the content of two images and evaluate if the images are out of temporal order).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising re-ordering the at least two images in the social media timeline to synchronize an actual time for the at least two images in the social media timeline
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass re-ordering images in a timeline to synchronize an actual time for the images (corresponds to observation and evaluation as humans can observe and evaluate the two images and re-order the images for the purpose of synchronization with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the anomaly is based on an indication that the at least two images are taken at a different time
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass detecting the anomaly wherein the anomaly is based on an indication that the at least two images are taken at a different time (corresponds to observation and evaluation as humans can observe the content of two images and evaluate if there is an anomaly wherein the anomaly is based on an indication that the at least two images are taken at a different time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the actual time predicted includes a period of time and a specific time
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass predicting an actual time of the at least two images wherein the actual time predicted includes a period of time and a specific time (corresponds to evaluation as humans can evaluate and predict an actual time of the images wherein the actual time predicted includes a period of time and a specific time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a prediction system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detecting an anomaly, with respect to time, of content between at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent, the two images having no metadata of an actual timeline embedded with a social media post;
analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly; and
predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of contextual data and image data
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”), the above limitations in the context of this claim encompass detecting an anomaly, with respect to time, of content between at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent, the two images having no metadata of an actual timeline embedded with a social media post (corresponds to observation and evaluation as humans can be presented images that have been posted on a social media timeline and observe the content of two images and evaluate anomalies, with respect to time, of content between at least two images based on the images having temporal aspects that are logically incongruent, wherein the images have no metadata of an actual timeline embedded with a social media post); analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly (corresponds to evaluation as humans can evaluate contextual data and image data associated with the images that cause the anomaly); and predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of contextual data and image data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a prediction system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the at least two images comprise images from non-real time posts.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”), the above limitations in the context of this claim encompass detecting an detecting an anomaly of content between at least two images wherein the at least two images comprise images from non-real time posts (corresponds to observation and evaluation as humans can observe the content of two images from non-real time posts and evaluate if there is an anomaly).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a prediction system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations in claim 18, as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. See rejection to claim 18 for more information.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the claim recites that the system of claim 18 is “embodied in a cloud-computing environment.” This recitation amounts to merely indicating a field of use or technological environment (for example, the cloud-computing environment) in which to apply a judicial exception, which cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the claim recites that the system of claim 18 is “embodied in a cloud-computing environment.” This recitation amounts to merely indicating a field of use or technological environment (for example, the cloud-computing environment) in which to apply a judicial exception, which does not amount to significantly more than the exception itself. See MPEP 2106.05(h). The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 7, 9, 11-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. (US 2018/0174190 A1) in view of Husain et al. (US 2018/0285748 A1) and further in view of Misra et al. (“Shuffle and Learn: Unsupervised Learning Using Temporal Order Verification”).
Regarding Claim 1,
Ferreira et al. teaches A computer-implemented prediction method, the method comprising (Fig. 6 and pg. 1 [0006] “Some embodiments of the disclosed systems and methods track actual user engagement with shared digital content and adapt a schedule based on the actual user engagement. For example, the systems and methods can determine whether actual user engagement for a particular timeframe is more or less than predicted and then adjust a schedule for sharing digital content accordingly” teach a computer-implemented prediction method):
...at least two images in a social media timeline that have already been posted in the social media timeline...the two images having no metadata of an actual timeline embedded with a social media post (pg. 5 [0045]: “In further illustration of this example, the social networking system 106 can track and detect interactions by users 114a-114n with the digital content items shared by user 102. For example, the social networking system 106 detects interactions by the client devices 112a-112n with posts comprising digital content items posted by the user 102. These detected interactions include, for example, views, shares, comments, likes, clicks, reactions, or other interactions with the posts and/or corresponding digital content items” teaches digital content items posted by a user (“digital content items” would mean more than one item, therefore at least two items); pg. 18-19 [0157]: “Also, the social-networking system may allow users to post photographs and other multimedia content items to a user's profile page (typically known as "wall posts" or "timeline posts")” teaches the digital content items refer to photographs or images posted in a social media timeline (also see pg. 4 [0032]); Fig. 3A teaches example images (308, 310, and 312) wherein the images may be associated with posting times for the scheduled posts, but the images themselves do not have metadata of an actual timeline embedded with a social media post).
Ferreira et al. does not appear to explicitly teach predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data.
However, Husain et al. teaches predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data (pg. 8 [0076] “The online system 112 sends, to the content provider 106, the generated predicted performance metrics vector 124 for the plurality of time periods. The online system 112 receives, from the content provider 106, a selection of one or more time periods for delivering the new content item 500, e.g., instructing the online system 112 to deliver the content item three times to client devices 102 on Saturdays in July. The online system 112 delivers the new content item to the client devices 102 based on the selection of the one or more time periods” and pg. 4 [0042]: “The machine learning model 122 generates a predicted performance metric for a content item for each time period of a plurality of time periods based on a feature vector extracted from the content item, resulting in the performance metrics vector 124” teach the machine learning model produces predictions in the form of performance metrics vectors that contain an actual time associated with content items based on feature vectors of content items; pg. 4 [0037]: “The feature extractor 204 extracts a feature vector from a content item. The features may be used by the machine learning model 122 for training as well as for generating the performance metrics vector 124. A feature of the feature vector extracted from a content item may represent the content item type of the content item, e.g., whether the content item represents an advertisement for a certain automobile, etc. and the feature extractor 204 may analyze the content item to identify the content item type. For example, the feature extractor 204 may perform image analysis on an image in the content item” teaches the feature vectors include data from image analysis (corresponds to image data) and content item type (corresponds to contextual data); pg. 1 [0003] teaches the content items can be images; pg. 3 [0032] teaches the content items can be in the newsfeed (corresponds to social media timeline)).
Ferreira et al. and Husain et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Husain et al. to the disclosed invention of Ferreira et al. 
One of ordinary skill in the arts would have been motivated to make this modification to leverage “the machine learning model...to optimize the conditional probability that a user will interact with the new content item 500 based on the content item's features” (Husain et al. pg. 7 [0070]).
Ferreira et al. in view of Husain et al. does not appear to explicitly teach detecting an anomaly, with respect to time, of content between at least two images...based on temporal aspects of the two images being logically incongruent,...analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly.
However, Misra et al. teaches detecting an anomaly, with respect to time, of content between at least two images...based on temporal aspects of the two images being logically incongruent (pg. 528 second to third full paragraph: “To avoid this complex task of predicting high-dimensional video frames, we use sequential verification. In sequential verification, one predicts the ‘validity’ of the sequence, rather than individual items in the sequence. In this paper, we explore the task of determining whether a given sequence is ‘temporally valid’, i.e., whether a sequence of video frames are in the correct temporal order, Fig. 1. We demonstrate that this binary classification problem is capable of learning useful visual representations from videos” teaches determining whether video frames (correspond to multiple images) are in the correct temporal order or incorrect temporal order (corresponds to anomaly with respect to time) of content between at least two images; Fig. 1(a) and pg. 531 first full paragraph: “Consider the set of frames {f1, . . . , fn} from an unlabeled video V. We consider the tuple (fb, fc, fd) to be in the correct temporal order (class 1, positive tuple) if the frames obey either ordering b < c < d or d < c < b, to account for the directional ambiguity in video clips. Otherwise, if b < d < c or c < b < d, we say that the frames are not in the correct temporal order (class 0, negative tuple)” teach the determination of incorrect temporal order (corresponds to detecting anomaly) is based on two frames not following certain predetermined temporal ordering rules (corresponds to temporal aspects of the two images being logically incongruent); also see Figs. 1 and 2),...
analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly (Fig. 2 and pg. 531-532 Section 3.2: “we only sample tuples from temporal windows with high motion. As Fig. 2 shows, we use coarse frame level optical flow [56] as a proxy to measure the motion between frames. We treat the average flow magnitude per-frame as a weight for that frame, and use it to bias our sampling towards high motion windows” teaches using a CNN model for determining whether video frames (images) are in the correct temporal order (corresponds to detecting anomaly caused by the two images) includes analyzing sample tuples representing the images (correspond to image data) and contextual data such as data about motion between frame).
Ferreira et al., Husain et al., and Misra et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Misra et al. to the disclosed invention of Ferreira et al. in view of Husain et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage a CNN-based model for sequence verification because “[t]he sequence verification task encourages the CNN features to be both visually and temporally grounded...Using our simple unsupervised learning approach for pre-training, we show a significant boost in accuracy over learning CNNs from scratch with random initialization. In fact, our unsupervised approach even outperforms pre-training with some supervised training datasets” (Misra et al. pg. 528 last full paragraph).
Regarding Claim 2,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the computer-implemented method of claim 1. 
Ferreira et al. further teaches wherein the at least two images comprise images from non-real time posts (pg. 18-19 [0157]: “Also, the social-networking system may allow users to post photographs and other multimedia content items to a user's profile page (typically known as "wall posts" or "timeline posts")” teaches the digital content items refer to photographs or images posted in a social media timeline (also see pg. 4 [0032]) wherein the already-posted items correspond to non-real time posts).
Regarding Claim 4,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the computer-implemented method of claim 1. 
Misra et al. further teaches wherein the anomaly is based on an indication that the at least two images are out of temporal order (pg. 528 second to third full paragraph: “To avoid this complex task of predicting high-dimensional video frames, we use sequential verification. In sequential verification, one predicts the ‘validity’ of the sequence, rather than individual items in the sequence. In this paper, we explore the task of determining whether a given sequence is ‘temporally valid’, i.e., whether a sequence of video frames are in the correct temporal order, Fig. 1. We demonstrate that this binary classification problem is capable of learning useful visual representations from videos” teaches determining whether video frames (correspond to multiple images) are in the correct temporal order or incorrect temporal order (corresponds to out of temporal order); also see Fig. 1).
Ferreira et al., Husain et al., and Misra et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Misra et al. to the disclosed invention of Ferreira et al. in view of Husain et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage a CNN-based model for sequence verification because “[t]he sequence verification task encourages the CNN features to be both visually and temporally grounded...Using our simple unsupervised learning approach for pre-training, we show a significant boost in accuracy over learning CNNs from scratch with random initialization. In fact, our unsupervised approach even outperforms pre-training with some supervised training datasets” (Misra et al. pg. 528 last full paragraph).
Regarding Claim 6,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the computer-implemented method of claim 1. 
Misra et al. further teaches wherein the anomaly is based on an indication that the at least two images are taken at a different time (Fig. 2 and pg. 528 second to third full paragraph: “To avoid this complex task of predicting high-dimensional video frames, we use sequential verification. In sequential verification, one predicts the ‘validity’ of the sequence, rather than individual items in the sequence. In this paper, we explore the task of determining whether a given sequence is ‘temporally valid’, i.e., whether a sequence of video frames are in the correct temporal order, Fig. 1. We demonstrate that this binary classification problem is capable of learning useful visual representations from videos” teach determining whether video frames (correspond to multiple images) are in the correct temporal order or incorrect temporal order (corresponds to anomaly), wherein the anomaly is based on indication that each of the frames has a different timestamp within the video (corresponds to taken at a different time); also see Fig. 2 about inputting frames of one video in a tuple format to the model).
Ferreira et al., Husain et al., and Misra et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Misra et al. to the disclosed invention of Ferreira et al. in view of Husain et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage a CNN-based model for sequence verification because “[t]he sequence verification task encourages the CNN features to be both visually and temporally grounded...Using our simple unsupervised learning approach for pre-training, we show a significant boost in accuracy over learning CNNs from scratch with random initialization. In fact, our unsupervised approach even outperforms pre-training with some supervised training datasets” (Misra et al. pg. 528 last full paragraph).
Regarding Claim 7,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the computer-implemented method of claim 1. 
Husain et al. further teaches wherein the actual time predicted includes a period of time and a specific time (pg. 4 [0042] “A time period may include one or more of a range of times of day (e.g., before 11 a.m. EST, between 2:00 and 4:00 p.m. EST, etc.), a range of days of week (e.g., Tuesdays and Wednesdays, weekends, holidays, etc.), a range of days of month (e.g., before the 7th day of a month), a range of months of year (e.g., summer months, particular months in a year, etc.), event days (e.g., March Madness, the Oscars, etc.), advertiser-specific event days (e.g., President's Day Mattress sales days)” teaches the actual time predicted includes periods of time; pg. 3 [0033]: “The content delivery information store 118 may store the cost of delivering each content item to users, which may represent the remuneration charged by the online system 112 to the content provider 106 for delivering the content item at a certain time to client devices 102” teaches the predicted time can be a specific time).
Ferreira et al. and Husain et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Husain et al. to the disclosed invention of Ferreira et al. 
One of ordinary skill in the arts would have been motivated to make this modification to leverage “the machine learning model...to optimize the conditional probability that a user will interact with the new content item 500 based on the content item's features” (Husain et al. pg. 7 [0070]).
Regarding Claim 9,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the computer-implemented method of claim 1. 
Husain et al. further teaches wherein the predicting predicts the actual time of an event based on both of the image data and the contextual data (pg. 8 [0076] “The online system 112 sends, to the content provider 106, the generated predicted performance metrics vector 124 for the plurality of time periods. The online system 112 receives, from the content provider 106, a selection of one or more time periods for delivering the new content item 500, e.g., instructing the online system 112 to deliver the content item three times to client devices 102 on Saturdays in July. The online system 112 delivers the new content item to the client devices 102 based on the selection of the one or more time periods” and pg. 4 [0042]: “The machine learning model 122 generates a predicted performance metric for a content item for each time period of a plurality of time periods based on a feature vector extracted from the content item, resulting in the performance metrics vector 124” teach the machine learning model produces predictions in the form of performance metrics vectors that contain an actual time of event (delivery) associated with content items based on feature vectors of content items; pg. 4 [0037]: “The feature extractor 204 extracts a feature vector from a content item. The features may be used by the machine learning model 122 for training as well as for generating the performance metrics vector 124. A feature of the feature vector extracted from a content item may represent the content item type of the content item, e.g., whether the content item represents an advertisement for a certain automobile, etc. and the feature extractor 204 may analyze the content item to identify the content item type. For example, the feature extractor 204 may perform image analysis on an image in the content item” teaches the feature vectors include data from image analysis (corresponds to image data) and content item type (corresponds to contextual data); pg. 1 [0003] teaches the content items can be images; pg. 3 [0032] teaches the content items can be in the newsfeed (corresponds to social media timeline)).
Ferreira et al. and Husain et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Husain et al. to the disclosed invention of Ferreira et al. 
One of ordinary skill in the arts would have been motivated to make this modification to leverage “the machine learning model...to optimize the conditional probability that a user will interact with the new content item 500 based on the content item's features” (Husain et al. pg. 7 [0070]).
Regarding Claim 11,
Ferreira et al. teaches A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (pg. 18 [0148] and pg. 1 [0006] “Some embodiments of the disclosed systems and methods track actual user engagement with shared digital content and adapt a schedule based on the actual user engagement. For example, the systems and methods can determine whether actual user engagement for a particular timeframe is more or less than predicted and then adjust a schedule for sharing digital content accordingly” teach a computer program product with memory, processor, and instructions):
...at least two images in a social media timeline that have already been posted in the social media timeline, the two images having no metadata of an actual timeline embedded with a social media post (pg. 5 [0045]: “In further illustration of this example, the social networking system 106 can track and detect interactions by users 114a-114n with the digital content items shared by user 102. For example, the social networking system 106 detects interactions by the client devices 112a-112n with posts comprising digital content items posted by the user 102. These detected interactions include, for example, views, shares, comments, likes, clicks, reactions, or other interactions with the posts and/or corresponding digital content items” teaches digital content items posted by a user (“digital content items” would mean more than one item, therefore at least two items); pg. 18-19 [0157]: “Also, the social-networking system may allow users to post photographs and other multimedia content items to a user's profile page (typically known as "wall posts" or "timeline posts")” teaches the digital content items refer to photographs or images posted in a social media timeline (also see pg. 4 [0032]); Fig. 3A teaches example images (308, 310, and 312) wherein the images may be associated with posting times for the scheduled posts, but the images themselves do not have metadata of an actual timeline embedded with a social media post).
Ferreira et al. does not appear to explicitly teach predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data.
However, Husain et al. teaches predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data (pg. 8 [0076] “The online system 112 sends, to the content provider 106, the generated predicted performance metrics vector 124 for the plurality of time periods. The online system 112 receives, from the content provider 106, a selection of one or more time periods for delivering the new content item 500, e.g., instructing the online system 112 to deliver the content item three times to client devices 102 on Saturdays in July. The online system 112 delivers the new content item to the client devices 102 based on the selection of the one or more time periods” and pg. 4 [0042]: “The machine learning model 122 generates a predicted performance metric for a content item for each time period of a plurality of time periods based on a feature vector extracted from the content item, resulting in the performance metrics vector 124” teach the machine learning model produces predictions in the form of performance metrics vectors that contain an actual time associated with content items based on feature vectors of content items; pg. 4 [0037]: “The feature extractor 204 extracts a feature vector from a content item. The features may be used by the machine learning model 122 for training as well as for generating the performance metrics vector 124. A feature of the feature vector extracted from a content item may represent the content item type of the content item, e.g., whether the content item represents an advertisement for a certain automobile, etc. and the feature extractor 204 may analyze the content item to identify the content item type. For example, the feature extractor 204 may perform image analysis on an image in the content item” teaches the feature vectors include data from image analysis (corresponds to image data) and content item type (corresponds to contextual data); pg. 1 [0003] teaches the content items can be images; pg. 3 [0032] teaches the content items can be in the newsfeed (corresponds to social media timeline)).
Ferreira et al. and Husain et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Husain et al. to the disclosed invention of Ferreira et al. 
One of ordinary skill in the arts would have been motivated to make this modification to leverage “the machine learning model...to optimize the conditional probability that a user will interact with the new content item 500 based on the content item's features” (Husain et al. pg. 7 [0070]).
Ferreira et al. in view of Husain et al. does not appear to explicitly teach detecting an anomaly, with respect to time, of content between at least two images...based on temporal aspects of the two images being logically incongruent,...analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly.
However, Misra et al. teaches detecting an anomaly, with respect to time, of content between at least two images...based on temporal aspects of the two images being logically incongruent (pg. 528 second to third full paragraph: “To avoid this complex task of predicting high-dimensional video frames, we use sequential verification. In sequential verification, one predicts the ‘validity’ of the sequence, rather than individual items in the sequence. In this paper, we explore the task of determining whether a given sequence is ‘temporally valid’, i.e., whether a sequence of video frames are in the correct temporal order, Fig. 1. We demonstrate that this binary classification problem is capable of learning useful visual representations from videos” teaches determining whether video frames (correspond to multiple images) are in the correct temporal order or incorrect temporal order (corresponds to anomaly with respect to time) of content between at least two images; Fig. 1(a) and pg. 531 first full paragraph: “Consider the set of frames {f1, . . . , fn} from an unlabeled video V. We consider the tuple (fb, fc, fd) to be in the correct temporal order (class 1, positive tuple) if the frames obey either ordering b < c < d or d < c < b, to account for the directional ambiguity in video clips. Otherwise, if b < d < c or c < b < d, we say that the frames are not in the correct temporal order (class 0, negative tuple)” teach the determination of incorrect temporal order (corresponds to detecting anomaly) is based on two frames not following certain predetermined temporal ordering rules (corresponds to temporal aspects of the two images being logically incongruent); also see Figs. 1 and 2),...
analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly (Fig. 2 and pg. 531-532 Section 3.2: “we only sample tuples from temporal windows with high motion. As Fig. 2 shows, we use coarse frame level optical flow [56] as a proxy to measure the motion between frames. We treat the average flow magnitude per-frame as a weight for that frame, and use it to bias our sampling towards high motion windows” teaches using a CNN model for determining whether video frames (images) are in the correct temporal order (corresponds to detecting anomaly caused by the two images) includes analyzing sample tuples representing the images (correspond to image data) and contextual data such as data about motion between frame).
Ferreira et al., Husain et al., and Misra et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Misra et al. to the disclosed invention of Ferreira et al. in view of Husain et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage a CNN-based model for sequence verification because “[t]he sequence verification task encourages the CNN features to be both visually and temporally grounded...Using our simple unsupervised learning approach for pre-training, we show a significant boost in accuracy over learning CNNs from scratch with random initialization. In fact, our unsupervised approach even outperforms pre-training with some supervised training datasets” (Misra et al. pg. 528 last full paragraph).
Regarding Claim 12,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the computer program product of claim 11.
Ferreira et al. further teaches wherein the at least two images comprise images from non-real time posts (pg. 18-19 [0157]: “Also, the social-networking system may allow users to post photographs and other multimedia content items to a user's profile page (typically known as "wall posts" or "timeline posts")” teaches the digital content items refer to photographs or images posted in a social media timeline (also see pg. 4 [0032]) wherein the already-posted items correspond to non-real time posts).
Regarding Claim 14,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the computer program product of claim 11.
Misra et al. further teaches wherein the anomaly is based on an indication that the at least two images are out of temporal order (pg. 528 second to third full paragraph: “To avoid this complex task of predicting high-dimensional video frames, we use sequential verification. In sequential verification, one predicts the ‘validity’ of the sequence, rather than individual items in the sequence. In this paper, we explore the task of determining whether a given sequence is ‘temporally valid’, i.e., whether a sequence of video frames are in the correct temporal order, Fig. 1. We demonstrate that this binary classification problem is capable of learning useful visual representations from videos” teaches determining whether video frames (correspond to multiple images) are in the correct temporal order or incorrect temporal order (corresponds to out of temporal order); also see Fig. 1).
Ferreira et al., Husain et al., and Misra et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Misra et al. to the disclosed invention of Ferreira et al. in view of Husain et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage a CNN-based model for sequence verification because “[t]he sequence verification task encourages the CNN features to be both visually and temporally grounded...Using our simple unsupervised learning approach for pre-training, we show a significant boost in accuracy over learning CNNs from scratch with random initialization. In fact, our unsupervised approach even outperforms pre-training with some supervised training datasets” (Misra et al. pg. 528 last full paragraph).
Regarding Claim 16,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the computer program product of claim 11.
Misra et al. further teaches wherein the anomaly is based on an indication that the at least two images are taken at a different time (Fig. 2 and pg. 528 second to third full paragraph: “To avoid this complex task of predicting high-dimensional video frames, we use sequential verification. In sequential verification, one predicts the ‘validity’ of the sequence, rather than individual items in the sequence. In this paper, we explore the task of determining whether a given sequence is ‘temporally valid’, i.e., whether a sequence of video frames are in the correct temporal order, Fig. 1. We demonstrate that this binary classification problem is capable of learning useful visual representations from videos” teach determining whether video frames (correspond to multiple images) are in the correct temporal order or incorrect temporal order (corresponds to anomaly), wherein the anomaly is based on indication that each of the frames has a different timestamp within the video (corresponds to taken at a different time); also see Fig. 2 about inputting frames of one video in a tuple format to the model).
Ferreira et al., Husain et al., and Misra et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Misra et al. to the disclosed invention of Ferreira et al. in view of Husain et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage a CNN-based model for sequence verification because “[t]he sequence verification task encourages the CNN features to be both visually and temporally grounded...Using our simple unsupervised learning approach for pre-training, we show a significant boost in accuracy over learning CNNs from scratch with random initialization. In fact, our unsupervised approach even outperforms pre-training with some supervised training datasets” (Misra et al. pg. 528 last full paragraph).
Regarding Claim 17,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the computer program product of claim 11.
Husain et al. further teaches wherein the actual time predicted includes a period of time and a specific time (pg. 4 [0042] “A time period may include one or more of a range of times of day (e.g., before 11 a.m. EST, between 2:00 and 4:00 p.m. EST, etc.), a range of days of week (e.g., Tuesdays and Wednesdays, weekends, holidays, etc.), a range of days of month (e.g., before the 7th day of a month), a range of months of year (e.g., summer months, particular months in a year, etc.), event days (e.g., March Madness, the Oscars, etc.), advertiser-specific event days (e.g., President's Day Mattress sales days)” teaches the actual time predicted includes periods of time; pg. 3 [0033]: “The content delivery information store 118 may store the cost of delivering each content item to users, which may represent the remuneration charged by the online system 112 to the content provider 106 for delivering the content item at a certain time to client devices 102” teaches the predicted time can be a specific time).
Ferreira et al. and Husain et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Husain et al. to the disclosed invention of Ferreira et al. 
One of ordinary skill in the arts would have been motivated to make this modification to leverage “the machine learning model...to optimize the conditional probability that a user will interact with the new content item 500 based on the content item's features” (Husain et al. pg. 7 [0070]).
Regarding Claim 18,
Ferreira et al. teaches A prediction system, the system comprising: a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform (pg. 18 [0148] and pg. 1 [0006] “Some embodiments of the disclosed systems and methods track actual user engagement with shared digital content and adapt a schedule based on the actual user engagement. For example, the systems and methods can determine whether actual user engagement for a particular timeframe is more or less than predicted and then adjust a schedule for sharing digital content accordingly” teach a computer program product with memory, processor, and instructions):
...at least two images in a social media timeline that have already been posted in the social media timeline, the two images having no metadata of an actual timeline embedded with a social media post (pg. 5 [0045]: “In further illustration of this example, the social networking system 106 can track and detect interactions by users 114a-114n with the digital content items shared by user 102. For example, the social networking system 106 detects interactions by the client devices 112a-112n with posts comprising digital content items posted by the user 102. These detected interactions include, for example, views, shares, comments, likes, clicks, reactions, or other interactions with the posts and/or corresponding digital content items” teaches digital content items posted by a user (“digital content items” would mean more than one item, therefore at least two items); pg. 18-19 [0157]: “Also, the social-networking system may allow users to post photographs and other multimedia content items to a user's profile page (typically known as "wall posts" or "timeline posts")” teaches the digital content items refer to photographs or images posted in a social media timeline (also see pg. 4 [0032]); Fig. 3A teaches example images (308, 310, and 312) wherein the images may be associated with posting times for the scheduled posts, but the images themselves do not have metadata of an actual timeline embedded with a social media post).
Ferreira et al. does not appear to explicitly teach predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data.
However, Husain et al. teaches predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data (pg. 8 [0076] “The online system 112 sends, to the content provider 106, the generated predicted performance metrics vector 124 for the plurality of time periods. The online system 112 receives, from the content provider 106, a selection of one or more time periods for delivering the new content item 500, e.g., instructing the online system 112 to deliver the content item three times to client devices 102 on Saturdays in July. The online system 112 delivers the new content item to the client devices 102 based on the selection of the one or more time periods” and pg. 4 [0042]: “The machine learning model 122 generates a predicted performance metric for a content item for each time period of a plurality of time periods based on a feature vector extracted from the content item, resulting in the performance metrics vector 124” teach the machine learning model produces predictions in the form of performance metrics vectors that contain an actual time associated with content items based on feature vectors of content items; pg. 4 [0037]: “The feature extractor 204 extracts a feature vector from a content item. The features may be used by the machine learning model 122 for training as well as for generating the performance metrics vector 124. A feature of the feature vector extracted from a content item may represent the content item type of the content item, e.g., whether the content item represents an advertisement for a certain automobile, etc. and the feature extractor 204 may analyze the content item to identify the content item type. For example, the feature extractor 204 may perform image analysis on an image in the content item” teaches the feature vectors include data from image analysis (corresponds to image data) and content item type (corresponds to contextual data); pg. 1 [0003] teaches the content items can be images; pg. 3 [0032] teaches the content items can be in the newsfeed (corresponds to social media timeline)).
Ferreira et al. and Husain et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Husain et al. to the disclosed invention of Ferreira et al. 
One of ordinary skill in the arts would have been motivated to make this modification to leverage “the machine learning model...to optimize the conditional probability that a user will interact with the new content item 500 based on the content item's features” (Husain et al. pg. 7 [0070]).
Ferreira et al. in view of Husain et al. does not appear to explicitly teach detecting an anomaly, with respect to time, of content between at least two images...based on temporal aspects of the two images being logically incongruent,...analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly.
However, Misra et al. teaches detecting an anomaly, with respect to time, of content between at least two images...based on temporal aspects of the two images being logically incongruent (pg. 528 second to third full paragraph: “To avoid this complex task of predicting high-dimensional video frames, we use sequential verification. In sequential verification, one predicts the ‘validity’ of the sequence, rather than individual items in the sequence. In this paper, we explore the task of determining whether a given sequence is ‘temporally valid’, i.e., whether a sequence of video frames are in the correct temporal order, Fig. 1. We demonstrate that this binary classification problem is capable of learning useful visual representations from videos” teaches determining whether video frames (correspond to multiple images) are in the correct temporal order or incorrect temporal order (corresponds to anomaly with respect to time) of content between at least two images; Fig. 1(a) and pg. 531 first full paragraph: “Consider the set of frames {f1, . . . , fn} from an unlabeled video V. We consider the tuple (fb, fc, fd) to be in the correct temporal order (class 1, positive tuple) if the frames obey either ordering b < c < d or d < c < b, to account for the directional ambiguity in video clips. Otherwise, if b < d < c or c < b < d, we say that the frames are not in the correct temporal order (class 0, negative tuple)” teach the determination of incorrect temporal order (corresponds to detecting anomaly) is based on two frames not following certain predetermined temporal ordering rules (corresponds to temporal aspects of the two images being logically incongruent); also see Figs. 1 and 2),...
analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly (Fig. 2 and pg. 531-532 Section 3.2: “we only sample tuples from temporal windows with high motion. As Fig. 2 shows, we use coarse frame level optical flow [56] as a proxy to measure the motion between frames. We treat the average flow magnitude per-frame as a weight for that frame, and use it to bias our sampling towards high motion windows” teaches using a CNN model for determining whether video frames (images) are in the correct temporal order (corresponds to detecting anomaly caused by the two images) includes analyzing sample tuples representing the images (correspond to image data) and contextual data such as data about motion between frame).
Ferreira et al., Husain et al., and Misra et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Misra et al. to the disclosed invention of Ferreira et al. in view of Husain et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage a CNN-based model for sequence verification because “[t]he sequence verification task encourages the CNN features to be both visually and temporally grounded...Using our simple unsupervised learning approach for pre-training, we show a significant boost in accuracy over learning CNNs from scratch with random initialization. In fact, our unsupervised approach even outperforms pre-training with some supervised training datasets” (Misra et al. pg. 528 last full paragraph).
Regarding Claim 19,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the system of claim 18.
Ferreira et al. further teaches wherein the at least two images comprise images from non-real time posts (pg. 18-19 [0157]: “Also, the social-networking system may allow users to post photographs and other multimedia content items to a user's profile page (typically known as "wall posts" or "timeline posts")” teaches the digital content items refer to photographs or images posted in a social media timeline (also see pg. 4 [0032]) wherein the already-posted items correspond to non-real time posts).


Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. (US 2018/0174190 A1) in view of Husain et al. (US 2018/0285748 A1) in view of Misra et al. (“Shuffle and Learn: Unsupervised Learning Using Temporal Order Verification”) and further in view of Hunt (US 9,720,935 B2).
Regarding Claim 5,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the computer-implemented method of claim 1. 
Ferreira et al. in view of Husain et al. in view of Misra et al. does not appear to explicitly teach further comprising re-ordering the at least two images in the social media timeline to synchronize an actual time for the at least two images in the social media time line.
However, Hunt teaches further comprising re-ordering the at least two images in the social media timeline to synchronize an actual time for the at least two images in the social media timeline (Col. 3 lines 29-44: “In particular embodiments, the user may wish to arrange all the photographs the user has uploaded according to a timeline. For example, the photographs may be arranged according to their respective timestamps (e.g., the older photographs are placed before the newer photographs or vice versa). In this case, the photographs may be arranged according to their respective timestamps automatically for the user. Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server). Thus, each photograph may be placed at an appropriate and correct position along the timeline based on its timestamp” teaches rearranging (re-ordering) photographs (images) because they are out of temporal order to synchronize them based on actual time the photos are taken; Col. 3 lines 45-52: “In particular embodiments, the user may be a member of a social network, which has an associated social-networking website. The user may upload photographs to his account at the social-networking website. The photographs uploaded by the user at different times may be arranged along a timeline, such that each photograph is positioned at a correct point along the timeline based on the photograph's timestamp” teaches re-ordering photos in a social media timeline).
Ferreira et al., Husain et al., Misra et al., and Hunt are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Hunt to the disclosed invention of Ferreira et al. in view of Husain et al. in view of Misra et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to allow users who may “wish to arrange all the photographs the user has uploaded according to a timeline” to automatically rearrange the photos that are out of order (Hunt Col. 3 lines 29-44).
Regarding Claim 10,
Ferreira et al. in view of Husain et al. in view of Misra et al.  teaches the computer-implemented method of claim 1. 
Ferreira et al. in view of Husain et al. in view of Misra et al. does not appear to explicitly teach embodied in a cloud-computing environment.
However, Hunt teaches embodied in a cloud-computing environment (Col. 4 lines 16-20: “Particular embodiments may be implemented on one or more computer systems. FIG. 2 illustrates an example computer system 200. In particular embodiments, one or more computer systems 200 perform one or more steps of one or more methods described or illustrated herein” and Col. 4 lines 32-44: “computer system 200 may be an embedded computer system,...or reside in a cloud, which may include one or more cloud components in one or more networks” teach cloud-computing environment).
Ferreira et al., Husain et al., Misra et al., and Hunt are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Hunt to the disclosed invention of Ferreira et al. in view of Husain et al. in view of Misra et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to allow users who may “wish to arrange all the photographs the user has uploaded according to a timeline” to automatically rearrange the photos that are out of order (Hunt Col. 3 lines 29-44).
Regarding Claim 15,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the computer program product of claim 11. 
Ferreira et al. in view of Husain et al. in view of Misra et al. does not appear to explicitly teach further comprising re-ordering the at least two images in the social media timeline to synchronize an actual time for the at least two images in the social media timeline.
However, Hunt teaches further comprising re-ordering the at least two images in the social media timeline to synchronize an actual time for the at least two images in the social media timeline (Col. 3 lines 29-44: “In particular embodiments, the user may wish to arrange all the photographs the user has uploaded according to a timeline. For example, the photographs may be arranged according to their respective timestamps (e.g., the older photographs are placed before the newer photographs or vice versa). In this case, the photographs may be arranged according to their respective timestamps automatically for the user. Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server). Thus, each photograph may be placed at an appropriate and correct position along the timeline based on its timestamp” teaches rearranging (re-ordering) photographs (images) because they are out of temporal order to synchronize them based on actual time the photos are taken; Col. 3 lines 45-52: “In particular embodiments, the user may be a member of a social network, which has an associated social-networking website. The user may upload photographs to his account at the social-networking website. The photographs uploaded by the user at different times may be arranged along a timeline, such that each photograph is positioned at a correct point along the timeline based on the photograph's timestamp” teaches re-ordering photos in a social media timeline).
Ferreira et al., Husain et al., Misra et al., and Hunt are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Hunt to the disclosed invention of Ferreira et al. in view of Husain et al. in view of Misra et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to allow users who may “wish to arrange all the photographs the user has uploaded according to a timeline” to automatically rearrange the photos that are out of order (Hunt Col. 3 lines 29-44).
Regarding Claim 20,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the system of claim 18. 
Ferreira et al. in view of Husain et al. in view of Misra et al. does not appear to explicitly teach embodied in a cloud-computing environment.
However, Hunt teaches embodied in a cloud-computing environment (Col. 4 lines 16-20: “Particular embodiments may be implemented on one or more computer systems. FIG. 2 illustrates an example computer system 200. In particular embodiments, one or more computer systems 200 perform one or more steps of one or more methods described or illustrated herein” and Col. 4 lines 32-44: “computer system 200 may be an embedded computer system,...or reside in a cloud, which may include one or more cloud components in one or more networks” teach cloud-computing environment).
Ferreira et al., Husain et al., Misra et al., and Hunt are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Hunt to the disclosed invention of Ferreira et al. in view of Husain et al. in view of Misra et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to allow users who may “wish to arrange all the photographs the user has uploaded according to a timeline” to automatically rearrange the photos that are out of order (Hunt Col. 3 lines 29-44).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. (US 2018/0174190 A1) in view of Husain et al. (US 2018/0285748 A1) in view of Misra et al. (“Shuffle and Learn: Unsupervised Learning Using Temporal Order Verification”) in view of Gordon et al. (US 2018/0032997 A1) and further in view of Raskin (US 2017/0280090 A1).
Regarding Claim 8,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the computer-implemented method of claim 1. 
Ferreira et al. in view of Husain et al. in view of Misra et al. does not appear to explicitly teach wherein a type of the contextual data is selected from a group consisting of: an e-mail, a prior posted image, a prior caption, a user comment; an other user comment; calendar data; a financial transaction history; a travel history; Global Positioning System (GPS) of a smart phone; an internet Protocol (IP) address; and a prior textual post.
However, Gordon et al. teaches wherein a type of the contextual data is selected from a group consisting of: an e-mail (paragraph [0219]: “If the application is operated and managed by a contextual advertisement/content management system, the system may automatically retrieve information relating to the application. For example, in one embodiment, information may be retrieved from an email (e.g. purchase receipt, text describing an event/store/interaction, etc.), text sms message (e.g. purchase confirmation, text describing an event/store/interaction, etc.), a social networking posting (e.g. "I'm going to [x] event," a friend recommendation to interact with an event/store/interaction, etc.), and/or from any other source which may provide information” teaches the contextual data may be retrieved from an email), 
a prior posted image, a prior caption (paragraph [1755]: “In one embodiment, the context of the comments may be used to trigger an action. For example, in various embodiments, the context may include any circumstances associated with a comment,… actual text of comment, attachment associated with a comment, data item (e.g. photo, video, etc.) associated with a comment, and/or any other type of information which may relate in some manner to context and/or comments” teaches comment is serving as a caption as it can be associated with a picture wherein the photo (image) can be used as context), 
a user comment; an other user comment (paragraph [1755]: “In one embodiment, the context of the comments may be used to trigger an action. For example, in various embodiments, the context may include any circumstances associated with a comment” teaches that context of comments can be used. As the plural is used, that can include both a user comment and another user comment);
calendar data (paragraph [1684]: “Possible contextual details which may be used to determine the length of the delay may include, but not limited to, calendar data (e.g. further analysis may be delayed until the scheduled end of an event where pictures are being taken, etc.), time of day (e.g. if a user typically receives a lot of email attachments during a particular window of time, etc.), and/or any other context” teaches the contextual data may be retrieved from calendar data); 
a financial transaction history (paragraph [0531]: “In one embodiment, the price filter may incorporate information relating to a budget and/or expense system. For example, in one embodiment, the user may have an account set up to track billings, expenses, income, and/or all financially related affairs” teaches information about billings, expenses, income, etc. as contextual data); 
a travel history; Global Positioning System (GPS) of a smart phone; an internet Protocol (IP) address (paragraph [1851]: “In another embodiment, one or more instructions may be received based off of a context associated with the user, including location information (e.g. GPS location information, a physical address, an IP address, shopping center, movie theatre, stadium, etc.)…” teaches the contextual data may be retrieved from GPS and IP address data; additionally, GPS data can be construed as travel history as well); and 
a prior textual post (paragraph [0219]: “If the application is operated and managed by a contextual advertisement/content management system, the system may automatically retrieve information relating to the application. For example, in one embodiment, information may be retrieved from an email (e.g. purchase receipt, text describing an event/store/interaction, etc.), text sms message (e.g. purchase confirmation, text describing an event/store/interaction, etc.), a social networking posting (e.g. "I'm going to [x] event," a friend recommendation to interact with an event/store/interaction, etc.), and/or from any other source which may provide information” teaches the contextual data may be retrieved a social media posting consisting of text).
Ferreira et al., Husain et al., Misra et al., and Gordon et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Gordon et al. to the disclosed invention of Ferreira et al. in view of Husain et al. in view of Misra et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a broad source of data that can provide relevant information about the life of the user (Gordon et al., paragraph [0191]: “The information received and/or collected by the one or more other applications may include any information capable of being used to determine targeted advertisements and/or content, such as browsing history, social network information,… and/or any other personal information.”).
Ferreira et al. in view of Husain et al. in view of Misra et al. in view of Gordon et al. does not appear to explicitly teach wherein a type of the image data is selected from a group consisting of: facial recognition; object recognition; and background image data recognition.
However, Raskin teaches wherein a type of the image data is selected from a group consisting of: facial recognition; object recognition; and background image data recognition (paragraph [0026]: “In a third embodiment, determining the delay time includes selecting a target delay time S230 based on information derived from the input video or from other captured images, such appearance parameters or information based on image segmentation… Information based on image segmentation can include: edge detection information; region detection information; or object recognition information such as object identification, estimated object motion (e.g., perceived motion data, such as data indicative of viewer motion, surrounding object motion, etc.), facial recognition information, background/foreground segmentation, and/or any other suitable processing method” teaches the information derived from video or other captured images is the image data, and it is said to include facial recognition information, object recognition information, and background/foreground segmentation, which recognizes the background from the foreground).
Ferreira et al., Husain et al., Misra et al., Gordon et al., and Raskin are analogous art to the claimed invention because they are directed to processing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Raskin to the disclosed invention of Ferreira et al. in view of Husain et al. in view of Misra et al. in view of Gordon et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage using facial recognition, object recognition, and background recognition to provide important information about the content of an image (Raskin, paragraph [0026]: “In a third embodiment, determining the delay time includes selecting a target delay time S230 based on information derived from the input video or from other captured images, such appearance parameters or information based on image segmentation….Information based on image segmentation can include: edge detection information; region detection information; or object recognition information such as object identification, estimated object motion (e.g., perceived motion data, such as data indicative of viewer motion, surrounding object motion, etc.), facial recognition information, background/foreground segmentation, and/or any other suitable processing method.”).

Response to Arguments
Applicant's arguments filed on 04/27/2022 with respect to the 35 U.S.C. 112(a) rejection to claims 1-2, 4-12, and 14-20 have been fully considered but they are not persuasive. 
Applicant asserts that “Regarding claims 3 of "temporal impossibility between the at least two images", support is given in paragraph [0017] which recites "predicting a corrected time line of a post in social media, blog, etc. which has no explicit information of its actual timeline embedded with the social media post using image analytics and contextual metadata". Paragraph [0017] clearly supports a negative limitation of the images having no metadata of an actual timeline embedded with a social media post.
The sentence clearly states that the blog (for example) has no explicit information using analytics and contextual metadata. Therefore, support is providing for the images having no metadata relating to the actual timeline of the post” (Remarks, pg. 8).
Examiner’s Response:
The Examiner respectfully disagrees. First, Examiner notes that claim 3 is cancelled. Second, Specification [0017]: “predicting a corrected timeline of a post in social media, blog, etc. which has no explicit information of its actual timeline embedded with the social media post using image analytics and contextual metadata” only describes that the post “has no explicit information” of a timeline, but does not provide written description that the images have “no metadata” of a timeline. Moreover, the Specification does not specify a relationship between “explicit information” and “metadata” as the Specification only mentions “explicit information” once in Specification [0017] without further explaining what would be considered “explicit information.” Therefore, the limitation “the two images having no metadata of an actual timeline embedded with a social media post” in independent claims 1, 11, and 18 lacks written description in the Specification. Each dependent claim is rejected based on the same rationale as the claim from which it depends. Therefore, the 35 U.S.C. 112(a) rejection to claims 1-2, 4-12, and 14-20 is maintained.

Applicant's arguments filed on 04/27/2022 with respect to the 35 U.S.C. 101 rejection to claims 1-2, 4-12, and 14-20 have been fully considered but they are not persuasive. 
Applicant asserts that “Under step 2B of prong two, Applicant submits that the claimed invention includes significantly more than the alleged abstract idea because the claimed invention uses content
of images to re-order images in a timeline (i.e., no timestamp)” (Remarks, pg. 8).


Examiner’s Response:
The Examiner respectfully disagrees. First, Applicant did not point out which specific limitations allegedly amount to significantly more than an abstract idea. Instead, Applicant pointed to a general summary that “the claimed invention uses content of images to re-order images in a timeline (i.e., no timestamp)” allegedly amounts to significantly more. Second, the concept of “re-ordering” is recited in claim 5, which recites “further comprising re-ordering the at least two images in the social media timeline to synchronize an actual time for the at least two images in the social media time line” (emphasis added). This limitation does not recite that “no timestamp” data is used. To the contrary, this limitation specifically identifies that the re-ordering of two images is performed to synchronize an actual time for the two images, thus suggesting that timestamp data may be involved. The limitation “further comprising re-ordering the at least two images in the social media timeline to synchronize an actual time for the at least two images in the social media time line” in claim 5 does not amount to significantly more because it is directed to a mental process. As indicated in the rejection above, re-ordering images in a timeline to synchronize an actual time for the images corresponds to observation and evaluation as humans can observe and evaluate the two images and re-order the images such that the images are synchronized temporally using the assistance of pen and paper. 

Applicant asserts that “the invention uses an inventive concept of analyzing images in terms of contextual data or image data to identify a temporal place in a timeline without the use of
metadata. This is a technical improvement in the art as the art conventionally relies on metadata
to define temporal dependencies. The claims are directed towards this technical improvement in the art and not directed to the abstract idea” (Remarks, pg. 8).


Examiner’s Response:
The Examiner respectfully disagrees. MPEP 2106.05(a) provides the following, “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018))” (emphasis added). 
The limitation in claim 1 (and analogous claims 11 and 18) that discusses the concept of “without the use of metadata” is the following: “detecting an anomaly, with respect to time, of content between at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent, the two images having no metadata of an actual timeline embedded with a social media post” (emphasis added). This limitation corresponds to observation and evaluation as humans can be presented images that have been posted on a social media timeline and observe the content of two images and evaluate anomalies, with respect to time, of content between at least two images based on the images having temporal aspects that are logically incongruent, wherein the images have no metadata of an actual timeline embedded with a social media post. As the limitation is directed to a judicial exception, this limitation alone cannot provide the alleged improvement. As discussed in the rejection above, the other elements in the claim are directed to a judicial exception or additional elements that do not amount to practical integration (Step 2A Prong Two) or significantly more (Step 2B). Therefore, claim 1 (and analogous claims 11 and 18) are properly rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more.

Applicant's arguments filed on 04/27/2022 with respect to the 35 U.S.C. 103 rejection to claims 1-2, 4-12, and 14-20 have been fully considered but they are not persuasive. 
Applicant asserts that “Ferreira, Russin, and Misra, Hunt, and/or Gordon and Raskin does not teach or suggest "detecting an anomaly, with respect to time, of content between at least two images in a social media time line that have already been posted in the social media time line based on temporal aspects of the two images being logically incongruent, the two images having no metadata of an actual time line embedded with a social media post", as recited in exemplary claim 1. Applicant submits that the cited art, even in combination, does not teach or suggest the anomaly detection based on temporal aspects being logically incongruent” (Remarks, pg. 9).
Examiner’s Response:
The Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 Ferreira et al. teaches at least two images in a social media timeline that have already been posted in the social media timeline...the two images having no metadata of an actual timeline embedded with a social media post (pg. 5 [0045]: “In further illustration of this example, the social networking system 106 can track and detect interactions by users 114a-114n with the digital content items shared by user 102. For example, the social networking system 106 detects interactions by the client devices 112a-112n with posts comprising digital content items posted by the user 102. These detected interactions include, for example, views, shares, comments, likes, clicks, reactions, or other interactions with the posts and/or corresponding digital content items” teaches digital content items posted by a user (“digital content items” would mean more than one item, therefore at least two items); pg. 18-19 [0157]: “Also, the social-networking system may allow users to post photographs and other multimedia content items to a user's profile page (typically known as "wall posts" or "timeline posts")” teaches the digital content items refer to photographs or images posted in a social media timeline (also see pg. 4 [0032]); Fig. 3A teaches example images (308, 310, and 312) wherein the images may be associated with posting times for the scheduled posts, but the images themselves do not have metadata of an actual timeline embedded with a social media post).
Misra et al. teaches detecting an anomaly, with respect to time, of content between at least two images...based on temporal aspects of the two images being logically incongruent (pg. 528 second to third full paragraph: “To avoid this complex task of predicting high-dimensional video frames, we use sequential verification. In sequential verification, one predicts the ‘validity’ of the sequence, rather than individual items in the sequence. In this paper, we explore the task of determining whether a given sequence is ‘temporally valid’, i.e., whether a sequence of video frames are in the correct temporal order, Fig. 1. We demonstrate that this binary classification problem is capable of learning useful visual representations from videos” teaches determining whether video frames (correspond to multiple images) are in the correct temporal order or incorrect temporal order (corresponds to anomaly with respect to time) of content between at least two images; Fig. 1(a) and pg. 531 first full paragraph: “Consider the set of frames {f1, . . . , fn} from an unlabeled video V. We consider the tuple (fb, fc, fd) to be in the correct temporal order (class 1, positive tuple) if the frames obey either ordering b < c < d or d < c < b, to account for the directional ambiguity in video clips. Otherwise, if b < d < c or c < b < d, we say that the frames are not in the correct temporal order (class 0, negative tuple)” teach the determination of incorrect temporal order (corresponds to detecting anomaly) is based on two frames not following certain predetermined temporal ordering rules (corresponds to temporal aspects of the two images being logically incongruent); also see Figs. 1 and 2),...
analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly (Fig. 2 and pg. 531-532 Section 3.2: “we only sample tuples from temporal windows with high motion. As Fig. 2 shows, we use coarse frame level optical flow [56] as a proxy to measure the motion between frames. We treat the average flow magnitude per-frame as a weight for that frame, and use it to bias our sampling towards high motion windows” teaches using a CNN model for determining whether video frames (images) are in the correct temporal order (corresponds to detecting anomaly caused by the two images) includes analyzing sample tuples representing the images (correspond to image data) and contextual data such as data about motion between frame).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Examiner, Art Unit 2125